DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reactant source comprising a liquid source that conveys liquid to the process control chamber must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 limits the vaporizer from being connected to an “inactive” gas line, but as claimed, this is not sufficiently clear.  The claim is an apparatus claim – the apparatus exists even in a state of being “off” (i.e. no heating performed, etc.), therefore even a precursor that would be active under elevated temperature would be an “inactive” gas when not exposed to any elevated temperature, so the metes and bounds in the case of the apparatus claim are not clear.
Claim 18 recites the limitation "the reactant source” in claim 16.  There is insufficient antecedent basis for this limitation in the claim.  It is further noted that the specification only teaches a “liquid reactant source” being fed to the vaporizer and not the process control chamber, so the claim will be interpreted as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-12 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana (2009/0266296).
Tachibana teaches a semiconductor processing device comprising:
- a reactor (see 101 per Fig. 1 and related text),
- a vaporizer, see 151,
- a process control chamber between the vaporizer and reactor, see buffer tank 152b,
- and a control system configured to modulate a pressure in the process control chamber based at least in part on feedback of measured pressure in the chamber, see control unit 156 which is in communication with manometer P that is in the buffer tank.
	Regarding claim 10, the vaporizer and buffer tank (process control chamber) are in different zones wherein the different zones are not particularly limited.  In regard to the temperature of the zones, the application of a particular temperature is intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The apparatus claims are only examined for the structure compared to the prior art structure.  In this case, the temperatures of the two elements are capable of being maintained at different states.
	Regarding claim 11, the teachings include a third valve, 154a, between the control chamber and the reactor.
	Regarding claim 12, the vaporizer is not connected to an inactive gas supply line.
	Regarding claim 28, all elements of the claim are taught as per above.  

Claims 1, 2, 10-12, 16, 17, 19, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sneh (2011/0311725).
Sneh teaches a semiconductor processing device comprising:
- a reactor (173 as per Fig. 4 and related text)
- a vaporizer, see 111 (called a cartridge chamber but capable of heating and therefore meets the requirements of a vaporizer),
- a process control chamber between the vaporizer and reactor, see reservoir 121,
- and a control system configured to modulate a pressure in the process control chamber based at least in part on feedback of measured pressure in the chamber, see wherein pressure gauge 122 is connected to the chamber and as per [0032-36] is used to control the pressure, therefore there is a controller.
	Regarding claim 2, per the citation, Sneh teaches controlling the pressure of the components to under the dew point pressure.
	Regarding claim 10, the two devices are in different ‘thermal zones’ as depicted, though the limitation is in any case an intended use of the apparatus as above.
	Regarding claim 11, Sneh teaches valves 123 and 144 at least between the process control chamber and the reactor.
Regarding claim 12, the vaporizer is not connected to an inert gas line.
Regarding claim 16, all elements of the claim are met per above, in regard to claims 1 and 2 – the teachings of Sneh as noted include the control of all elements of the chamber to be at or below the vapor pressure for safety. 
Regarding claim 17, as per above, the apparatus includes a reactor.
Regarding claim 19, the control system controls all elements such as the process control chamber (121) to be below the dew point pressure.
Regarding claims 28 and 29, all elements of the claim are taught per claims 1, 2 and 16 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16-19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Sneh (2011/0311725).
The teachings of Tachibana are described above, being silent on control with respect to a dew point in regard to claims 2 and 29.  But Sneh teaches that in some cases (such as vaporizing HC to form hydrazine), it is important to control the pressure to be below the dew point pressure (and further the control of such is handled by a pressure gauge) [0032-35].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to control the pressure in the buffer tank of Tachibana to be below the dew point pressure of the reactant vapor as, in the case of some chemicals such as hydrazine, would have be unsafe.  
	Regarding claim 16, all elements of the claim are met as per above including the vaporizer and as per Sneh maintaining at a temperature below the dew point.  In regard to the thermal zones and the temperatures, as per claim 10 above the application of the temperature is an intended use of the apparatus.  The “control system configured to” does not extend to the control of temperature not specifically defined thereby.
	In regard to the dew point of the vaporizer, the teachings of Sneh generally include that for safety the pressure is maintained below the dew point pressure of all elements including the vaporizer.
	Regarding claim 17, as per claim 1, a reactor is included.
Regarding claim 18, while not specifically depicted, it is understood that there is a liquid source supply, as per MPEP 2144.01, it is proper to take into account but explicit and implicit teachings of a reference.  In this case, there is necessarily some manner of refilling the vaporizer and the claim makes no specific requirements to the arrangement.
If it were determined that such a teaching is not implicit, examiner alternatively takes Official Notice that it would have been obvious to apply a liquid source in order to refill the vaporizer as such fill/refill sources are widely used in the art.
	Regarding claim 19, as per the combined teachings, one would maintain the pressure of the process control chamber (buffer) below the dew point pressure.
	
Claims 3, 4, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Sneh and Ludviksson (2003/0211736) and Ding (2012/0073672).
The teachings of Tachibana and Sneh are described above – the combined art, while teaching a pressure sensor on the control chamber, does not teach a sensor (i.e. transducer) connected to the vaporizer, but Ludviksson teaches that it is useful to include a pressure sensor with a vaporizer in order to control the pressure of the same [0027].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the pressure sensor of Ludviksson to the apparatus (vaporizer) of Tachibana as the pressure sensor would help to maintain stabilization of the vaporization process, as per Ludviksson the sensor is connected to the controller and therefore would be obvious to apply with the controller of Tachibana.  In regard specifically to a pressure transducer, Ding teaches that a pressure transducer is an operable replacement for a pressure sensor [0026] in a system for handling gas flow.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the transducer of Ding as Ludviksson teaches a pressure sensor and Ding teaches that sensors or transducers are useful and one would apply such a transducer with an expectation of operability.
Regarding claim 4, Tachibana teaches a valve (153a) upstream of the vaporizer, it is understood that the valve modulates pressure in the vaporizer.  Sneh further teaches a valve 112 for the same purpose from the vaporizer.
Regarding claim 20, the combined art as applied above teaches all elements of the claim, including the pressure sensor of Tachibana but also that on the vaporizer per Ludviksson and the use of transducers as per Ding.
Regarding claim 22, while the teachings do not include a filter, Examiner takes Official Notice that it is known to use filters in gas lines.
Regarding claim 30, the combined art as outlined above teaches the required transducer.  It is understood that per the teachings of the art that the transducer is combined with the control system to control the pressure and other process setpoints of the entire vaporization system (i.e. material supply unit).
Regarding claims 31-33, Tachibana teaches valves 153a and 154a which are used to modulate the pressure in the respective vaporizer 151 and process control chamber 152a and also a pressure sensor on the chamber which, as per combination with Ding is a transducer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana and Sneh in view of Ding.
The teachings of Tachibana and Sneh are described above – Tachibana teaches a manometer on the process control chamber (see P) and, as per above, Sneh teaches maintaining the pressure at or below the dew point and the arguments won’t be repeated.  The combined art teaches all elements, except for the claimed transducer – but as per above, Ding teaches that a pressure transducer.
Regarding claim 7, as per the combination of the art, the measurement of the pressure is used to control the pressure in the buffer tank (process control chamber) and there is upstream valve 154a that is controlled by the controller, understood as including using feedback from the pressure sensor.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana.
The teachings of Tachibana are described above, while the teachings do not include a filter, Examiner takes Official Notice that it is known to use filters in gas lines.

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Nguyen (2002/0062789).
The teachings of Tachibana are described above, teaching a vaporizer, but silent on the source that feeds the vaporizer.  Ngyuen teaches that a method of supplying a vaporizer is to atomize a compound and then feed the atomized compound to the vaporizer, further teaching that it is useful to include an LFC to control the amount of flow [0046].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the LFCs and atomizer of Nguyen to the vaporization system of Tachibana as the atomizer would allow for superior vaporization of the precursors and LFCs would allow for further control of the amount of flow – one combining the teachings would operably include the LFC(s) either before and/or after the atomizer as Nguyen’s teachings are generic to a benefit of flow control.
Claims 3, 4, 6, 7, 9, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sneh and Ludviksson (2003/0211736) and Kasai (2007/0163713).
The teachings of Sneh are described above, Sneh does not specifically teach a transducer connected to the vaporizer.  The teachings of Ludviksson are applied as above and will not be repeated.   The teachings of Kasai are applied in the alternative to Ding, Kasai teaches that a pressure transducer is effective for measuring pressure and therefore it would have been obvious to apply such a transducer to the vaporizer a per the combined art and wherein Sneh teaches a pressure sensor it would have been obvious to implement the transducer of Kasai.
Regarding claim 4, Sneh teaches valve 112 which is understood to be controlled as per the entire control scheme.
Regarding claim 6, Sneh teaches pressure sensor 122, as per Kasai pressure transducer, and it is understood as per above to control the pressure as claimed.
Regarding claim 7, as per above the control mechanisms are met, and Kasai teaches valves 125 and 123.
Regarding claims 9 and 22, Examiner takes Official Notice that filters in gas lines are generally known in the art and would have been an obvious modification for the purpose of a purer vapor reactant. 
Regarding claim 18, Sneh is silent on refill of the vaporizer 113, but it is understood that there is necessarily some reactant source that feeds the liquid (see rejection above, per implicit teachings).
Regarding claim 20, the application of the valves and transducers as pressure sensors is described above and will not be repeated.
Regarding claims 30-33,  the various elements of the pressure sensors and certain valves are taught by Sneh as per above, the additional sensor at the vaporizer is taught by Ludviksson and won’t be repeated, with the use of the transducers as a pressure sensor taught by Kasai.

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sneh in view of Nguyen (2002/0062789).
The teachings of Nguyen are applied to Sneh in the same manner as applied to Tachibana above and won’t be repeated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715